DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Office Action is in response to applicant’s arguments filed on 1/10/22.  Claims 5-7, 10, 13-15, 19-21 have been cancelled.  Claims 1-4, 8-9, 11-12, 16-18, 22-24 are pending and examined herein.
 Applicant’s arguments have been fully considered but found not persuasive.  The rejection of the last Office Action is maintained for reasons of record and repeated below for Applicant’s convenience.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-9, 11-12, 16-18, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ehud Marom et al. (US Patent Application 2014/0155363 A1, of record) in view of Hampton et al. (US Patent Application 2003/0211531 A1, of record).
The instant claims are directed to a method of diagnosing and treating abiraterone-acetate-glucocorticoid sensitive metastatic castration resistant prostate cancer in a patient comprising: (1) diagnosing the patient as having abiraterone-acetate-glucocorticoid sensitive metastatic castration resistant prostate cancer when a level of NPY in a biological sample is not elevated relative to a control from a patient that does not have metastatic castration resistant prostate cancer; and (2) treating the diagnosed patient with abiraterone-acetate and glucocorticoid.
Ehud Marom et al. teach that abiraterone acetate, sold under the brand name Zytiga, in combination with prednisone is well-known for the treatment of patients with metastatic castration-resistant prostate cancer (CRPC) (paragraph 0002).
The Examiner notes that abiraterone-acetate and glucocorticoid, as taught by Ehud Marom et al., would have to be administered either concurrently or sequentially since they are two separate therapeutically active agents taught to be administered in combination with one another.
However, Ehud Marom et al. fail to disclose detecting and comparing levels of NPY in tumor cells relative to a control, and administering the active agents when these levels are not elevated.  

Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have compared NPY levels relative to a referenced value as a diagnostic and therapeutic tool, as taught by Hampton et al., in the method of treating metastatic castration-resistant prostate cancer by administering abiraterone acetate and prednisone in a patient in need thereof, as taught by Ehud Marom et al.
A person of ordinary skill in the art would have been motivated to measure and use NPY levels as a diagnostic and therapeutic tool in the treatment of metastatic castration-resistant prostate cancer because Hampton et al. teaches that high expression of NPY levels in prostate cancer cells relative to a referenced standard is indicative of both prostate cancer progression.  Therefore, by definition, if the measured .

Response to Arguments
	Applicant argues that Hampton does not teach the utility of NPY as a biomarker for any specific sub-type of prostate cancer, least of all abiraterone acetate-glucocorticoid sensitive mCRPC.  Moreover, Hampton is silent on the prior treatment status of patients.  Although Hampton suggests that elevated NPY is a useful biomarker for diagnosing the existence of prostate cancer, the instant claims require that the patient have an NPY level that is not elevated relative to the control.  This lack of elevation is indicative of a patient who has AA-glucocorticoid sensitive mCRPC and who would be expected to benefit from treatment with AA and glucocorticoid.  Hampton provides no teaching or suggestion concerning the diagnosis and treatment of a patient who has no observed elevation of NPY.   


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627